DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 5/07/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Japan on 15 Nov 2017. The Applicant has filed a certified copy of the JP2017-220237 application as required by 37 CFR 1.55, which has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) has been considered to the extent possible given that a very large number of references submitted. The IDS submitted on 05/25/2022, 05/03/2022, 03/08/2022, 02/01/2022, 10/20/2021, 09/28/2021, 09/10/2021, 09/01/2021, 08/26/2021, 08/19/2021, 07/26/2021, 06/30/2021, 05/28/2021, 05/11/2021, 04/28/2021, 03/23/2021, 03/15/2021, 03/05/2021, 03/01/2021 and 07/21/2020 have been considered and made of record (noted attached copy of form PTO-1449). It is noted that the foreign patents have been considered to the best of the ability of the examiner without benefit of translation for all references.
Drawings
The drawings received on 05/07/2020 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2011/0109194) in view of Ko et al. (US 2004/0081391).
Regarding claim 1, Hung teaches an optical device (refer to US 20110109194) comprising: 
a base (Fig. 5; Bottom layer 150, [0025]); 
a movable unit (movable element 110/112/120, [0024], see annotated Fig. 5) that includes an optical function unit (gimbaled structure, [0024]); 
a first torsion bar (torsional hinges 122A, [0024], see annotated Fig. 5) that is disposed on one side of the movable unit in a first direction (one side of the movable element 110, [0024], see 1st direction on annotated Fig. 5), and is connected to the base and the movable unit (Fig. 5 shows connected to the Bottom layer 150 and element 110);

    PNG
    media_image1.png
    515
    838
    media_image1.png
    Greyscale

Annotated Fig. 5
a second torsion bar (second torsional hinge 122B, [0024], see annotated Fig. 5) that is disposed on the other side of the movable unit in the first direction (other side of unit 110, see direction on annotated Fig. 5), and is connected to the base (150) and the movable unit (Fig. 5 shows connected to the Bottom layer 150 and element 110);
a first support portion (“support element 120”, [0024]; see annotated Figs. 5) that is disposed on one side of the first torsion bar (one side of the 122A) in a second direction perpendicular to the first direction, and is connected to the movable unit (connected to the movable unit 110, see first and second directions on annotated Figs. 5); 
a second support portion (see annotated Fig. 5) that is disposed on the other side of the first torsion bar in the second direction, and is connected to the movable unit (see annotated Fig. 5, a second support portion is disposed on the other side of the first torsion bar 122A and connected to the movable unit 110, see first and second directions on annotated Figs. 5); 
a third support portion that is disposed on the one side of the second torsion bar (122B) in the second direction, and is connected to the movable unit (movable unit 110; see 2nd direction labels on annotated Fig. 5); 
a fourth support portion that is disposed on the other side of the second torsion bar (122B) in the second direction, and is connected to the movable unit (movable unit 110; see 2nd direction labels on annotated Fig. 5);
a first movable comb electrode that is provided to the first support portion, and includes a plurality of first movable comb fingers (see electrode and fingers labels on annotated Fig. 5); 
a second movable comb electrode that is provided to the second support portion, and includes a plurality of second movable comb fingers (see electrode and fingers labels on annotated Fig. 5);
a third movable comb electrode that is provided to the third support portion, and includes a plurality of third movable comb fingers (see 3rd electrode and fingers labels on annotated Fig. 5);
a fourth movable comb electrode that is provided to the fourth support portion, and includes a plurality of fourth movable comb fingers (see 4th electrode and fingers labels on annotated Fig. 5); 
a first fixed comb electrode that is provided to the base (see labels on annotated Fig. 5), and includes a plurality of first fixed comb fingers which are disposed alternately with the plurality of first movable comb fingers (see labels of electrode and fingers on annotated Fig. 5);
a second fixed comb electrode that is provided to the base, and includes a plurality of second fixed comb fingers which are disposed alternately with the plurality of second movable comb fingers (see labels of electrode and fingers on annotated Fig. 5)
a third fixed comb electrode that is provided to the base, and includes a plurality of third fixed comb fingers which are disposed alternately with the plurality of third movable comb fingers (see labels of electrode and fingers on annotated Fig. 5); and 
a fourth fixed comb electrode that is provided to the base, and includes a plurality of fourth fixed comb fingers which are disposed alternately with the plurality of fourth movable comb fingers (see labels of electrode and fingers on annotated Fig. 5), 
wherein each of the first movable comb fingers and each of the first fixed comb fingers which are adjacent to each other face each other in the first direction (see labels of electrode and fingers on annotated Fig. 5; figure shows each of the first movable comb fingers and each of the first fixed comb fingers which are adjacent to each other face each other in the first direction);
each of the second movable comb fingers and each of the second fixed comb fingers which are adjacent to each other face each other in the first direction (see labels of electrode and fingers on annotated Fig. 5; figure shows each of the second movable comb fingers and each of the second fixed comb fingers which are adjacent to each other face each other in the first direction);
each of the third movable comb fingers and each of the third fixed comb fingers which are adjacent to each other face each other in the first direction (see labels of electrode and fingers on annotated Fig. 5; figure shows each of the third movable comb fingers and each of the third fixed comb fingers which are adjacent to each other face each other in the first direction); 
each of the fourth movable comb fingers and each of the fourth fixed comb fingers which are adjacent to each other face each other in the first direction (see labels of electrode and fingers on annotated Fig. 5; figure shows each of the fourth movable comb fingers and each of the fourth fixed comb fingers which are adjacent to each other face each other in the first direction); 
the first movable comb electrode is disposed between the first support portion and a first end of the movable unit on the one side in the second direction when viewed from the first direction (see annotated Fig. 5, first end of the movable unit is labeled, figure shows the first movable comb electrode is disposed between the first support portion and a first end of the movable unit on the one side in the second direction when viewed from the first direction), 
the second movable comb electrode is disposed between the second support portion and a second end of the movable unit on the other side in the second direction when viewed from the first direction (see annotated Fig. 5, second end of the movable unit is labeled, figure shows the second movable comb electrode is disposed between the second support portion and a second end of the movable unit on the other side in the second direction when viewed from the first direction),
the third movable comb electrode is disposed between the third support portion and the first end of the movable unit when viewed from the first direction (see annotated Fig. 5, third end of the movable unit is labeled, figure shows the third movable comb electrode is disposed between the third support portion and the first end of the movable unit when viewed from the first direction), 
the fourth movable comb electrode is disposed between the fourth support portion and the second end of the movable unit when viewed from the first direction (see annotated Fig. 5, fourth end of the movable unit is labeled, figure shows the fourth movable comb electrode is disposed between the fourth support portion and the second end of the movable unit when viewed from the first direction), 
the first support portion includes a first rib portion (1st rib portion is labeled on annotated Fig. 5) that is formed so that the thickness of the first support portion in a third direction perpendicular to the first direction and the second direction (see 3rd direction on annotated Fig. 5, third direction is downward, 1st rib portion is labeled on annotated Fig. 5),
the second support portion includes a second rib portion that is formed so that the thickness of the second support portion in the third direction (1st and 3rd rib portions are labeled on annotated Fig. 5, similarly the 2nd support portion includes a second rib portion, third direction is downward),
the third support portion includes a third rib portion that is formed so that the thickness of the third support portion in the third direction (3rd rib portion is labeled on annotated Fig. 5, the 3rd support portion includes a 3rd rib portion, third direction is downward), and 
the fourth support portion includes a fourth rib portion that is formed so that the thickness of the fourth support portion in the third direction (1st and 3rd rib portions are labeled on annotated Fig. 5, similarly the 4th support portion includes a 4th rib portion, third direction is downward).
Hung teaches first, second, third and fourth rib portions in the third direction as labeled on annotated Fig. 5. Hung doesn’t explicitly teach that the thickness of rib portions become greater than the thickness of the respective torsion bar in the third direction.
Hung and Ko are related as MEMS devices. 
Ko teaches the thickness of rib portions become greater than the thickness of the respective torsion bar in the third direction (see annotated Fig. 1 of Ko; “torsion bar 310” and rib is equivalent to “frame 200”, “a third direction z perpendicular to a plane of the stage 100”, [0047]; thickness of 310 = 201 and the thickness of 200 = 201+202+203, [0047]).
                
    PNG
    media_image2.png
    332
    564
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the MEMS device of Hung to include the thickness of rib portions greater than the thickness of the respective torsion bar in the third direction as taught by Ko for the predictable result of easily seesawing and rotating with respect to a rotation center axis placed along the first direction using less in depth thicker torsion bar as taught by Ko in [abstract, 0014, 0044].

Regarding claim 2, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Hung further teaches the optical device according to claim 1, wherein 
the first support portion further includes a first main body portion to which the first movable comb electrode is provided, the second support portion further includes a second main body portion to which the second movable comb electrode is provided, the third support portion further includes a third main body portion to which the third movable comb electrode is provided, the fourth support portion further includes a fourth main body portion to which the fourth movable comb electrode is provided, and the first torsion bar, the first main body portion, the second main body portion, the second torsion bar, the third main body portion, and the fourth main body portion extend along the first direction (see labels of 1st – 4th movable comb electrodes,  1st -4th support portions, 1st – 4th main body portions and first direction as claimed on the annotated Fig. 5 below).

    PNG
    media_image3.png
    481
    846
    media_image3.png
    Greyscale

Annotated Fig. 5
Regarding claim 3, the optical device according to claim 2 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 2.
Hung further teaches the optical device according to claim 2, wherein the first support portion (see labels on annotated Fig. 5 below) further includes a first connection portion (see labels on Fig. 5) that is connected to the first main body portion and the movable unit (see below the first connection portion and the first main body portion are labelled on the annotated Fig. 5 below, figure also shows the bent), and 
the first connection portion has a shape that is bent to be spaced apart from the first torsion bar (see labels annotated Fig. 5), 
the second support portion (see labels annotated Fig. 5) further includes a second connection portion (see labels annotated Fig. 5) that is connected to the second main body portion and the movable unit (see labels annotated Fig. 5), and 
the second connection portion has a shape that is bent to be spaced apart from the first torsion bar (see labels annotated Fig. 5), 
the third support portion further includes a third connection portion that is connected to the third main body portion and the movable unit (see labels annotated Fig. 5), and 
the third connection portion has a shape that is bent to be spaced apart from the second torsion bar (see labels annotated Fig. 5), and 
the fourth support portion further includes a fourth connection portion that is connected to the fourth main body portion and the movable unit (see labels annotated Fig. 5), and 
the fourth connection portion has a shape that is bent to be spaced apart from the second torsion bar (see labels annotated Fig. 5).

    PNG
    media_image4.png
    482
    927
    media_image4.png
    Greyscale

Annotated Fig. 5
Regarding claim 4, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Hung further teaches the optical device according to claim 1, wherein 
the first torsion bar is connected to the movable unit (annotated Fig. 5, first torsion bar and mobile unit “movable element 110/112/120, [0024]”, are labeled) in such a manner that curvatures of an outer edge of the first torsion bar and an outer edge of the movable unit are continuous when viewed from the third direction (see annotated Fig. 5, viewed from top, see direction marked on annotated Fig. 5), and 
the second torsion bar is connected to the movable unit in such a manner that curvatures of an outer edge of the second torsion bar and an outer edge of the movable unit are continuous when viewed from the third direction.

Regarding claim 5, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Hung further teaches the optical device according to claim 1, further comprising: 
a fifth movable comb electrode that is provided to a portion including the first end in the movable unit, and includes a plurality of fifth movable comb fingers (see annotated Fig. 5 below); 
a sixth movable comb electrode that is provided to a portion including the second end in the movable unit, and includes a plurality of sixth movable comb fingers (see annotated Fig. 5 below);  
a fifth fixed comb electrode that is provided to the base, and includes a plurality of fifth fixed comb fingers which are disposed alternately with the plurality of fifth movable comb fingers (see annotated Fig. 5 below); and 
a sixth fixed comb electrode that is provided to the base, and includes a plurality of sixth fixed comb fingers which are disposed alternately with the plurality of sixth movable comb fingers (see annotated Fig. 5 below), wherein 
each of the fifth movable comb fingers and each of the fifth fixed comb fingers which are adjacent to each other face each other in the first direction (see annotated Fig. 5, 1st direction marked), and each of the sixth movable comb fingers and each of the sixth fixed comb fingers which are adjacent to each other face each other in the first direction (see annotated Fig. 5 below).
   
    PNG
    media_image5.png
    498
    891
    media_image5.png
    Greyscale

Annotated Fig. 5
Regarding claim 6, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Hung further teaches the optical device according to claim 1, wherein the movable comb electrodes are not provided to the movable unit (figure 5 shows the 5th and 6th movable comb electrodes are not provided to the movable unit 110).

Regarding claim 7, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Hung further teaches the optical device according to claim 1, wherein the movable unit further includes a fifth main body portion to which the optical function unit is provided (see annotated Fig. 5 below, optical function unit is gimbaled structure, [0024]), a frame that surrounds the fifth main body portion when viewed from the third direction (see frame and fifth main body portion and the 3rd direction marked on annotated Fig. 5 blow), a plurality of fifth connection portions that are connected to the fifth main body portion and the frame (see annotated Fig. 5 below), a main body rib portion (see annotated Fig. 5 below) that is provided to the fifth main body portion, and a frame rib portion that extends along the frame (see Fig. 5 below), and the first rib portion, the second rib portion, the third rib portion, and the fourth rib portion are connected to the frame rib portion (all ribs are marked on first annotated figure in claim 1, in MEMS all rib portions are connected).
     
    PNG
    media_image6.png
    483
    708
    media_image6.png
    Greyscale

Annotated Fig. 5
Regarding claim 8, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Hung further teaches the optical device according to claim 1, wherein the movable unit further includes a connection rib portion that is connected to the main body rib portion and the frame rib portion in each of the plurality of fifth connection portions (see annotated Fig. 5 labeled. 

Regarding claim 9, the optical device according to claim 7 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 7.
Hung further teaches the optical device according to claim 7, wherein the plurality of fifth connection portions are disposed at positions corresponding to the first end and the second end of the movable unit (see annotated Fin. 5 in claim rejection 7).

Regarding claim 10, the optical device according to claim 1 is rejected (see above).
Hung in view of Ko teaches the optical device according to claim 1.
Ko further teaches the optical device according to claim 1, wherein the optical function unit is a mirror (“100 having a mirror”, [0043]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the optical device of Hung to include a mirror as taught by Ko for the predictable result of applying the optical device to an optical scanner where the mirror moves in one direction or two directions as taught by Ko in Figs. 1 and 2 and [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A./Examiner, Art Unit 2872     

 
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872